THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:                                              Brett H. Ludwig
                                                                         United States Bankruptcy Judge

DATED: April 9, 2020



                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF WISCONSIN

 In re                                                         Chapter 13
 LINDA A. MCALISTER,                                           Case No. 19-27738-BHL

                                Debtor.


      ORDER DISALLOWING CLAIM NO. 9 FILED BY NORTHSTAR APPLETON


         On February 24, 2020 the Chapter 13 Standing Trustee filed an objection to Claim No. 9 filed by

NORTHSTAR APPLETON. The Trustee gave due notice to the Claimant to file a response and request for

hearing on or before March 25, 2020 if the Claimant did not want the claim reduced, modified, or

eliminated. No response was filed by the Claimant. The evidence referenced in the Trustee’s objection

establishes that the objection should be sustained.

         IT IS THEREFORE ORDERED: Claim No. 9 filed by NORTHSTAR APPLETON, is disallowed

in its entirety as a late filed claim.

                                                       #####




Prepared by:
Office of the Chapter 13 Trustee/sk
P.O. Box 510920
Milwaukee, WI 53203
T: (414) 271-3943
F: (414) 271-9344


                   Case 19-27738-bhl          Doc 53   Filed 04/09/20      Page 1 of 1
